DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment and response filed on 10/17/2022 has been received and entered into the case. 
	Claims 3-8, 11-16, 18-19, 21-26, 28-36, 38-49, 51-59, 61, 63-76, 78-82, 84-93, 95-113, 117-120, 122, 124-125, 127-128 have been canceled, claims 1-2, 9-10, 17, 20, 27, 77, 83, 94, 114-116, 121, 123, 126 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 37, 50, 60, 62 and 129-132 have been considered on the merits. All arguments have been considered. 

	The claim rejection under 35 USC 35 U.S.C. 112(b) and (d) have been withdrawn due to the instant amendment. 
	The claim rejection under 35 USC 35 U.S.C. 102 based on Chen356 has been withdrawn due to the instant amendment. 
	The claim rejection under 35 U.S.C. 103 has been withdrawn due to the instant amendment. A new claim rejection under 35 U.S.C. 103 is presented.
	
Claim Rejections - 35 USC § 103 (New Rejection)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 37, 50, 60, 62 and 129-131 are rejected under 35 U.S.C. 103 as being unpatentable over Chen356 (WO2015/042356; of record) and further in view of Mee et al. (US 2008/0124801; of record) and Mitalipova et al. (WO 2011/142832; of record) 
Chen356 teaches a low-protein medium that is an albumin-free culture medium (p.2, line 31; p.6, lines 3-7 and lines 25-29; p.13, lines 21-24; p.15, lines 6-9).
Chen356 teaches the E8 medium, one example of defined low-protein medium, which is defined by eight components: DMEM/F12, L-ascorbic acid, selenium, transferrin, NaCH03, Insulin, FGF2, TGFb or nodal (p.12, lines 15-16; p.13, line 25). 
Regarding 3 of antioxidants (claim 37) or 4 of antioxidants (claim 131), Chen356 does not teach the combination of the listed antioxidants. 
As discussed above, Chen356 teach L-ascorbic acid, and the ingredients of DMEM/F12 would inherently contain pyruvic acid (see Table 1 at p.12). Thus, Chen356 teaches two antioxidants, i.e. L-ascorbic acid and pyruvate, from the claimed list.
Regarding a water-soluble analog of vitamin E, i.e. Trolox, Mitalipova et al. teach types of antioxidants including vitamin C, vitamin E, lipoic acid, glutathione, alpha tocopherol, N-acetylcysteine, Trolox, etc. (para. 128).
Regarding N-acetyl-cysteine or glutathione, it is extremely well known in the art that glutathione is a commonly used antioxidant for a cell culture medium (see Mee et al. p.7, Table 2, 2nd col., under “Antioxidants”). Mitalipova et al. teach types of antioxidants including vitamin C, vitamin E, lipoic acid, glutathione, alpha tocopherol, N-acetylcysteine, Trolox, etc. (para. 128). Mitalipova et al. teach at least two or three antioxidants are used in combination (para. 140).
Thus, it would have been obvious to a person skilled in the art to use a combination of antioxidants known in the art including glutathione, N-acetyl-cysteine, Trolox along with ascorbic acid and pyruvate in the cell culture medium of Chen356 for the same purpose as antioxidants with a reasonable expectation of success. 
M.P.E.P. §2144.06 states “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
Since the cell culture medium of Chen356 has insulin removed from the albumin-free low protein medium, the use of combined antioxidants along with the insulin removed from the cell culture medium of Chen356 would render the claimed cell culture medium obvious.
Regarding the limitation directed to the cell culture medium not comprising insulin (claim 37), Chen356 teaches that the low protein medium does not contain insulin by removing insulin (p.5, lines 4-6; p.14, lines 29-31; p.29, lines 26-30; p.31, lines 8-12).
Regarding the limitation directed to the concentration of albumin being less than 1x10-4 mg/mL (claim 37) or 1x10-5 mg/mL (claim 50), the culture medium of Chen356 is “albumin-free”, i.e. no albumin, and thus, the culture medium of Chen356 would meet the limitation of albumin being less than the claimed concentration.
Regarding the limitation directed to the medium configured to support growth, differentiation or maintenance of a stem cell, a progenitor cell or precursor cell (claim 37 and 129), the limitation does not provide any structure to the claimed product, and thus, the intended purpose and/or outcome does not provide any weight in determining patentability of the claimed product. Nevertheless, Chen356 teaches that the culture medium supports maintenance, proliferation or differentiation of pluripotent stem cells (p.11, lines 4-5), and thus, meets the intended purpose/results of the claimed product.
Regarding the kit of claim 60 or the substance in the kit of claim 62, Chen356 teach a kit comprising a low protein medium that supports the proliferation and differentiation of stem cells and comprising one or more of a growth factor modulator (p.5, lines 7-9). Chen356 defines the growth factor modulator as a factor that is added to the culture medium that supports cell proliferation or differentiation (p.8, lines 6-8), and thus, Chen356 meets the limitations of claims 60 and 62.
 Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim(s) 132 is rejected under 35 U.S.C. 103 as being unpatentable over Chen356 in view of Mee et al. and Mitalipova et al. as applied to claims 37, 50, 60, 62 and 129-131 above, and further in view of Yao et al. (2006, PNAS).
Regarding the new limitation in claim 132 directed to the cell culture medium further comprising transferrin, sodium selenite, ethanolamine, carnitine, linolenic acid and linoleic acid, Chen356 teaches transferrin (p.12, lines 15-16), linolenic acid and linoleic acid in a lipid mix (p.7, lines 27-32) and sodium selenite (p.20, lines 5-8). However, Chen356 does not teach ethanolamine or carnitine.
Yao et al. teach that a chemically defined medium for human ESCs, and the culture medium, N2/B27-CDM includes B27 supplement that contains carnitine, ethanolamine, linoleic acid, linolenic acid, sodium selenite, transferrin and other ingredients (p.6911, 2nd col., last para. thru p.6912, 1st col., 1st para.).
It would have been obvious to a person skilled in the art to use ethanolamine and L-carnitine in the albumin-free, insulin-free medium of Chen356 because the medium of Chen356 is for pluripotent stem cells, and ethanolamine and L-carnitine are commonly used in a cell culture medium for human ESCs according to Yao et al. As the ingredients of B-27 supplement overlap with supplements of E8 culture medium of Chen356, and one skilled in the art would recognize those not listed in the medium of Chen356, ethanolamine and L-carnitine, would be also useful in the medium for culturing hESCs and would try these additives for the medium of Chen356 with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments directed to the claim rejections under 35 U.S.C. 112 and 102 are moot as they have been withdrawn due to the instant amendment.
Regarding the 103 rejection based on Chen356, the rejection has been modified in order to address the new limitation introduced in the instant amendment.
Applicant's arguments filed 10/17/2022 regarding the 103 rejection based on Chen356 in view of Mee and Mitalipova have been fully considered but they are not persuasive. 
Applicant alleged that since both Mee and Mitalipova only teach traditional cell culture media that comprise high level of albumin, skilled artisans would not find in Mee and Mitalipova any teaching of using antioxidants to substitute the function of albumin in a cell culture medium because Mee and Mitalipova teach the complete opposite teachings in Chen356. The Examiner respectfully disagrees with the applicant’s argument. Mee and Mitalipova references were introduced in the claim rejection to show other types of antioxidants known in the art that can be used in combination with the antioxidants disclosed by Chen356. Regardless the method and/or culture medium taught by Mee and Mitalipova, the antioxidants listed in these secondary references would function as they are intended for. Again, the combined teachings are not based on the method of Mee or Mitalipova since the culture medium of Chen356 is modified by using other types of antioxidants along with those taught by Chen356 based on the combination of art-recognized equivalents for the same purpose as antioxidants. 
Applicant argued that Mee teaches insulin in their media, and thus, it teaches away to combine the teaching of Mee et al. with Chen356. The examiner respectfully disagrees with this allegation. Chen356 teaches antioxidants as discussed above (i.e. ascorbic acid and pyruvate), and Mee teaches antioxidants. One skilled in the art would recognize that the antioxidants used in Chen356 and those listed in Mee are art-recognized equivalents. There is no teaching away for one skilled in the art to use known antioxidants for the same purpose of reducing oxidation in the culture regardless of insulin or albumin being in a culture medium. The rationale of combining the references is not based on the medium of Mee or Mitalipova, rather solely to the teaching directed to antioxidants being used in the cell culture medium for pluripotent stem cells. 
Applicant asserted that the examiner selected teachings of Mee and Mitalipova is not correct inquiry and standard for analyzing the obviousness issue. The examiner respectfully disagrees with this assertion. Applicant appears to allege that every teachings of the secondary references would be combined with the teaching of the primary reference. The inquiry is to consider the references whole and both Mee and Mitalipova, regardless of using insulin in the medium, teaches a cell culture medium suitable for pluripotent stem cells, and they use antioxidants for the medium. There is no teaching in Mee and Mitalipova that those antioxidants are only to be used when insulin is present in the medium. Rather other antioxidants taught by Mee or Mitalipova are used for a culture medium suitable for pluripotent stem cells. It is the examiner’s position that antioxidants are used for their purpose of reducing oxidative stress in the cells as additives. There is no teaching from Mee or Mitalipova as a whole that other antioxidants cannot be used when insulin is present or absence in the culture medium, and Chen356 teaches that insulin can be present or removed from the culture medium suitable for pluripotent stem cells. While Chen356 uses specific antioxidants, i.e. ascorbic acid and pyruvate, however, there is no teaching away from other antioxidants known in the art being used for the culture medium of Chen356. Therefore, the combining known antioxidants that have been used in the culture medium suitable for pluripotent stem cells as taught by Mee and Mitalipova would be obvious based on MPEP2144.06. 
Applicant discussed that the specification teaches the addition of any three of the four antioxidants improved the cardiac differentiation efficacy. It appears that applicant relies on the unexpected results of the claimed product when any 3 of the claimed 4 antioxidants would produce synergistic effects.
As discussed in the previous OA mailed on 4/22/2022, the data for allegedly cardiac differentiation efficacy are based on the S12 medium. It is acknowledged that the instant specification discloses albumin-free and chemically defined medium (S12 medium) showed higher differentiation efficacy and higher number of cardiomyocytes compared to B27-supplemented medium (para. 5; Fig. 1). First, S12 medium as disclosed in Table 2 does include insulin whereas the claimed cell culture medium excludes insulin (claim 37). Second, the claimed cell culture medium is broader than S12 medium which utilizes specific basal medium (i.e. RPMI 1640) along with those not listed in the claims (e.g. transferrin, selenium, ethanolamine, carnitine hydrochloride, linoleic acid, linolenic acid, etc.). The new claim 132 was amended to disclose this feature, however, the scope of the claimed albumin-free, insulin-free medium is not the same scope of the S12 medium. Third, claim 128 discloses those not listed in the S12 medium according to Table 2. 
Regarding the alleged unexpected results, however, it is known in the art that there is synergistic effect when multiple antioxidants are used in the cell culture medium. Zielinski et al. (US20100018352) teach that combinations of multiple antioxidants may exhibit synergistic effects (para. 51). Based on this teaching, a synergistic effect of multiple antioxidants in a cell culture medium would be expected. Thus, the data of the instant specification might not be considered “unexpected”. 
	
Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1631